DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Resheff et al (Patent No. US 10,963,842, hereinafter Resheff) in view of Skiles et al (Pub No.US 2018/0349388, hereinafter Skiles).

With respect to claim 1, Resheff discloses a computing platform (Abstract, Fig 1), comprising: 
at least one processor (Fig 11A); 
a communication interface (Fig 11A); and 
memory storing computer-readable instructions that, when executed by the at least one processor (Fig 11A), cause the computing platform to: 
load a corpus of documents associated with a user (Col. 2, lines 60-67, Col.3, lines 45-50, Col. 6, lines 1-6, Col. 4,lines 15-30: load a corpus of document, such as emails, associated with an user, e.g. email client); 
create a first plurality of smart groups based on the corpus of documents associated with the user (Col. 3, lines 1-3 & 16-27 & 52-54, Col. 4, lines 50-67, Col. 5, lines 30-35 & 55-67, Col. 6, lines 61-67, Col. 7, lines 30-45, Fig 2-6: create a plurality of groups based on the emails, such as and not limited to create groups via emails folders, or create groups by email importance); 
generate a first user interface comprising a representation of the first plurality of smart groups (Col. 3, lines 15-26 & 55-65, Col. 5, lines 60-67,  Col. 6,lines 33-50, Col. 8, lines 1-30, Col. 11, line s42-67, Fig 7-10: generate an user interface comprising a representation of the groups, such as and not limited  GUI representing  groups of folder listings, groups of spam & importance, listing groups ); 
receive user input applying one or more labels to a plurality of documents associated with at least one smart group of the first plurality of smart groups (Col. 3, lines 22-26 & 52-55, Col. 5, lines 30-40 & 61-67: Col. 7, lines 50-60, Col. 8, lines 20-30, Col. 9. lines 35-40: receive user input applying label to the document, such as and not limited to apply vote, importance, spam, and/or new updated label to the emails); 
create a second plurality of smart groups based on the corpus of documents associated with the user and the user input applying the one or more labels to the plurality of documents associated with the at least one smart group of the first plurality of smart groups (Col. 3, lines 22-26 & 50-56, Col. 5,lines 30-45, Col. 8,lines 20-30, Col. 10,lines 59-67: create a second plurality of groups-- such as and not limited to an updated group representing the 2nd plurality of groups-- based on the emails and user input/updated labels being applied to the emails).
	Resheff does not explicitly disclose generate a second user interface comprising a representation of the second plurality of smart groups.
	However, Skiles discloses generate a second user interface comprising a representation of the second plurality of smart group ([0004-0009], [0040], [0046],  [0072], Fig 2-7 & 15: generated a second user interface comprising updated groups representing the 2nd  plurality of groups created from the user input and document since the classification update is done automatically in response to user input).
Since Resheff and Skiles are from the same field of endeavor as both are directed to creating groups based on documents with respect to user input and labeling, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Resheff and Skiles to incorporate second user interface generation of Skiles into Resheff in response to the creation of the second plurality of smart group as claimed. The motivation t combined is reduce cost and improve service efficiency (Resheff, Col. 1, lines 27-29; Skiles,  [0003]).

With respect to claim 12, Resheff disclose a method (Abstract), comprising: 
at a computing platform comprising at least one processor, a communication interface, and memory (Fig 1 & 11A): 
loading, by the at least one processor, a corpus of documents associated with a user (Col. 2, lines 60-67, Col.3, lines 45-50,  Col. 6, lines 1-6, Col. 4,lines 15-30: load a corpus of document, such as emails, associated with an user, e.g. email client); 
creating, by the at least one processor, a first plurality of smart groups based on the corpus of documents associated with the user (Col. 3, lines 1-3 & 16-27 & 52-54, Col. 4, lines 50-67, Col. 5, lines 30-35 & 55-67, Col. 6, lines 61-67, Col. 7, lines 30-45, Fig 2-6: create a plurality of groups based on the emails, such as and not limited to create groups via emails folders, or create groups by email importance); 
generating, by the at least one processor, a first user interface comprising a representation of the first plurality of smart groups (Col. 3, lines 15-26 & 55-65, Col. 5, lines 60-67,  Col. 6,lines 33-50, Col. 8, lines 1-30, Col. 11, line s42-67, Fig 7-10: generate an user interface comprising a representation of the groups, such as and not limited  GUI representing  groups of folder listings, groups of spam & importance, listing groups ); 
receiving, by the at least one processor, user input applying one or more labels to a plurality of documents associated with at least one smart group of the first plurality of smart groups (Col. 3, lines 22-26 & 52-55, Col. 5, lines 30-40 & 61-67: Col. 7, lines 50-60, Col. 8, lines 20-30, Col. 9. lines 35-40: receive user input applying label to the document, such as and not limited to apply vote, importance, spam, and/or new updated label to the emails); 
creating, by the at least one processor, a second plurality of smart groups based on the corpus of documents associated with the user and the user input applying the one or more labels to the plurality of documents associated with the at least one smart group of the first plurality of smart groups (Col. 3, lines 22-26 & 50-56, Col. 5,lines 30-45, Col. 8,lines 20-30, Col. 10,lines 59-67: create a second plurality of groups-- such as and not limited to an updated group representing the 2nd plurality of groups-- based on the emails and user input/updated labels being applied to the emails).
Resheff does not explicitly disclose generating, by the at least one processor, a second user interface comprising a representation of the second plurality of smart groups.
However, Skiles discloses generating, by the at least one processor, a second user interface comprising a representation of the second plurality of smart groups ([0004-0009], [0040], [0046], [0072], Fig 2-7 & 15: generated a second user interface comprising updated groups representing the 2nd  plurality of groups created from the user input and document since the classification update is done automatically in response to user input).
Since Resheff and Skiles are from the same field of endeavor as both are directed to creating groups based on documents with respect to user input and labeling, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Resheff and Skiles to incorporate second user interface generation of Skiles into Resheff in response to the creation of the second plurality of smart group as claimed. The motivation t combined is reduce cost and improve service efficiency (Resheff, Col. 1, lines 27-29; Skiles,  [0003]).

With respect to claims 2 and 13, the combined teachings of Resheff and Skiles further disclose wherein loading the corpus of documents associated with the user comprises receiving a plurality of email messages associated with the user from an enterprise communications computer system (Resheff, Col. 2, lines 57-67, Col. 4, lines 59-67, Fig 1: emails management).
With respect to claims 3 and 14, the combined teachings of Resheff and Skiles further disclose wherein creating the first plurality of smart groups based on the corpus of documents associated with the user comprises executing multiple unsupervised machine-learning algorithms to produce the first plurality of smart groups (Resheff, Col. 3, lines 22-25, Col. 5, lines 40-45; Skiles, [0009], [0046]:  executing unsupervised machine learning algorithms to produce groups).
With respect to claims 4 and 15, the combined teachings of Resheff and Skiles further disclose wherein executing the multiple unsupervised machine-learning algorithms to produce the first plurality of smart groups comprises executing one or more clustering algorithms (Resheff, Col. 3, lines 22-27, Col. 5, lines 40-45; Skiles, [0009], [0046]:  executing unsupervised machine learning algorithms to produce groups involve clustering).
With respect to claims 5 and 16, the combined teachings of Resheff and Skiles further disclose receive user input applying a sensitivity value to one or more documents included in the corpus of documents associated with the user (sensitivity value is merely a value which is a type of data; Resheff, Col. 3, lines 22-26 & 52-55, Col. 5, lines 30-40 & 61-67: Col. 7, lines 50-60, Col. 8, lines 20-30, Col. 9. lines 35-40; Skiles, [0010], [0036], [0040], [0046], [0060]: receive user input applying value--such as and not limited to label value that corresponds to sensitivity value-- to the email/document); and 
calculate a person-centric consequence index for the user based on the user input applying the sensitivity value to the one or more documents included in the corpus of documents associated with the user (a person-centric consequence index is merely an index, which is a type of calculated data; Resheff, Col. 3, lines 22-26, Col. 10, lines 63-67; Skiles, [0012], [0047], [0052-0055], [0066]: calculate an index such as and not limited to importance, statistic, or performance that is specific to an user based on use input value that corresponds to the sensitivity value. Hence index such as importance, statistic, or performance is corresponding to the person-centric consequence index).
With respect to claims 6 and 17, the combined teachings of Resheff and Skiles further disclose output the person-centric consequence index calculated for the user to an enterprise risk classification system (Resheff, Col. 3, lines 22-26, Col. 5, lines 30-35, Col. 10, lines 63-67; Skiles, [0012], [0047], [0052-0055], [0066]: the index is being outputted to the classification module/system for possible update).
With respect to claims 7 and 18, the combined teachings of Resheff and Skiles further disclose monitor user interactions involving the one or more smart groups of the first plurality of smart groups and one or more smart groups of the second plurality of smart groups (Resheff, Col. 3, lines 22-26 & 52-55, Col. 5, lines 30-40 & 61-67: Col. 7, lines 50-60, Col. 8, lines 20-30, Col. 9. lines 35-40; Skiles, [0010], [0036], [0040], [0046], [0060]: monitor user interaction to receive user input applying value to the email/document for grouping/clustering); and 
assign at least one priority value to a first set of smart groups of the one or more smart groups of the first plurality of smart groups and the one or more smart groups of the second plurality of smart groups based on the monitored user interactions (a priority value is merely a value which is a type of data; Resheff, Col. 3, lines 22-26, Col. 5, lines 30-40 & 61-67: Col. 7, lines 50-60, Col. 8, lines 20-30, Col. 10, lines 63-67; Skiles, [0010], [0012], [0046-0047], [0052-0055], [0066]: assign a value such as and not limited to label, importance or performance to the set of groups based on user interactions).

With respect to claims 8 and 19, the combined teachings of Resheff and Skiles further disclose creating the second plurality of smart groups based on the corpus of documents associated with the user and the user input applying the one or more labels to the plurality of documents associated with the at least one smart group of the first plurality of smart groups comprises creating one or more smart groups of the second plurality of smart groups using a supervised machine learning mechanism (Resheff, Col. 3, lines 22-27 & 50-55, Col. 5, lines 40-65; Skiles, [0029], [0041], [0046]:  executing supervised machine learning algorithm to create groups).
With respect to claim 9, the combined teachings of Resheff and Skiles further discloseoutput data associated with the second plurality of smart groups to an e-discovery platform application (e-discovery platform application is merely an application/module/component that does not functionally impacting the structure of the claim because the claimed steps would be performed the same regardless of the application; Resheff, Col. 3, lines 22-25, Col. 5, lines 30-65, Col. 10, lines 63-67; Skiles,  [0006-0007],[0012], [0047], [0052-0055], [0066]: outputting data, to an e-discovery platform application, and the data may be any type data associated with the application,  the output data includes not limited to label, statistic(s), importance, new class/folder, etc.).  
With respect to claim 10, the combined teachings of Resheff and Skiles further disclose output data associated with the second plurality of smart groups to a compliance supervision application (a compliance supervision application is merely an application/module/component that does not functionally impacting the structure of the claim because the claimed steps would be performed the same regardless of the application; Resheff, Col. 3, lines 22-25, Col. 5, lines 30-65, Col. 10, lines 63-67; Skiles,  [0006-0007],[0012], [0047], [0052-0055], [0066]: outputting data to an compliance supervision application that  least compliant with grouping, and the data may be any type data associated with the application, the output data includes not limited to label, statistic(s), importance, new class/folder, etc.).  
With respect to claim 11, the combined teachings of Resheff and Skiles further disclose output data associated with the second plurality of smart groups to a malicious object or event labeling application (a  malicious object is merely an object which is a type of data, and even labeling application is merely an application/module/component, both do not functionally impacting the structure of the claim because the claimed steps would be performed the same regardless of the object or application; Resheff, Col. 3, lines 22-25, Col. 5, lines 30-65, Col. 10, lines 63-67; Skiles,  [0006-0007],[0012], [0047], [0052-0055], [0066]: outputting data to an application or object, and the data may be any type data associated with the application/object, the output data includes not limited to label, statistic(s), importance, new class/folder, etc. and the application or object may be a spam).
With respect to claim 20, Resheff discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory (Abstract, Fig 1 & 11A), cause the computing platform to: 
load a corpus of documents associated with a user (Col. 2, lines 60-67, Col.3, lines 45-50,  Col. 6, lines 1-6, Col. 4,lines 15-30: load a corpus of document, such as emails, associated with an user, e.g. email client); 
create a first plurality of smart groups based on the corpus of documents associated with the user (Col. 3, lines 1-3 & 16-27 & 52-54, Col. 4, lines 50-67, Col. 5, lines 30-35 & 55-67, Col. 6, lines 61-67, Col. 7, lines 30-45, Fig 2-6: create a plurality of groups based on the emails, such as and not limited to create groups via emails folders, or create groups by email importance); 
generate a first user interface comprising a representation of the first plurality of smart groups (Col. 3, lines 15-26 & 55-65, Col. 5, lines 60-67,  Col. 6,lines 33-50, Col. 8, lines 1-30, Col. 11, line s42-67, Fig 7-10: generate an user interface comprising a representation of the groups, such as and not limited  GUI representing  groups of folder listings, groups of spam & importance, listing groups ); 
receive user input applying one or more labels to a plurality of documents associated with at least one smart group of the first plurality of smart groups (Col. 3, lines 22-26 & 52-55, Col. 5,lines 30-40 & 61-67: Col. 7, lines 50-60, Col. 8, lines 20-30, Col. 9. lines 35-40: receive user input applying label to the document, such as and not limited to apply vote, importance, spam, and/or new updated label to the emails); 
create a second plurality of smart groups based on the corpus of documents associated with the user and the user input applying the one or more labels to the plurality of documents associated with the at least one smart group of the first plurality of smart groups (Col. 3, lines 22-26 & 50-56, Col. 5,lines 30-45, Col. 8,lines 20-30, Col. 10,lines 59-67: create a second plurality of groups-- such as and not limited to an updated group representing the 2nd plurality of groups-- based on the emails and user input/updated labels being applied to the emails).
	Resheff does not explicitly discloses generate a second user interface comprising a representation of the second plurality of smart groups.
	However, Skiles disclose generate a second user interface comprising a representation of the second plurality of smart group ([0004-0009], [0040], [0046],  [0072], Fig 2-7 & 15: generated a second user interface comprising updated groups representing the 2nd  plurality of groups created from the user input and document since the classification update is done automatically in response to user input).
Since Resheff and Skiles are from the same field of endeavor as both are directed to creating groups based on documents with respect to user input and labeling, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Resheff and Skiles to incorporate second user interface generation of Skiles into Resheff in response to the creation of the second plurality of smart group as claimed. The motivation t combined is reduce cost and improve service efficiency (Resheff, Col. 1, lines 27-29; Skiles,  [0003]).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168